Motion by plaintiff-respondent for reargument of appeal will be treated as a motion to amend the decision of this court, dated June 15, 1964, so as to affirm that portion of the amended judgment which dismissed the defendants’ counterclaims and cross claims on the merits. Motion granted. Said decision is amended toy striking out its last two paragraphs, and by substituting therefor the following provision: “Amended judgment, insofar as appealed from, affirmed, without costs. No opinion.” Cross motion by defendants-appellants to amend said decision so as to modify the amended judgment to the extent of preserving their lien, as executors, for the collection of the taxes which the estate may be required to pay. Cross motion denied. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.